DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 09/20/2019 and 05/05/2020 have been considered by the Examiner and made of record in the application file.

Note Regarding 35 USC 101
	Claims 7-9 have been amended to recite a “non-transitory computer readable recording medium”.  Since the amended claims are directed to statutory subject matter, a 101 rejection is required because the definition of a “non-transitory computer readable recording medium” does not leave open the possibility that the medium could be transitory.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
In claims 1-2, the claim elements:
“specification unit configured to collate”
“vegetation index calculation unit configured to calculate”
“image acquisition unit configured to acquire”
“stereo image generation unit configured to generate”
“height distribution data generation unit configured to calculate”
are limitations that invokes 35 U.S.C. 112, sixth paragraph or 112(f). Claim limitations as disclosed above have been interpreted under 35 U.S.C. 112, sixth paragraph or 112(f), because it uses a non-structural terms coupled with functional language as underlined in the above claim elements without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-2 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification and drawings shows that the following appears to be the corresponding structure described in the specification of the instant application publication for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  paragraph 65
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mas (US 2004/0264762 A1).

Consider claim 1 (and similarly applied to claims 4 and 7), Mas discloses a vegetation index calculation apparatus comprising: 
a specification unit configured to collate height distribution data indicating a distribution of a height of plants that exist in a target region with predicted height data of a crop targeted for calculation of a vegetation index, and specify a region where the crop exists within the target (see at least paragraph 75; Knowing the expected height of the vertical objects can be valuable information which can be used to eliminate useless data and noise above the vertical area of interest. For example, if the field scene comprises a row of apple trees, eliminating data above the expected height of the trees can eliminate noise created by things above the vertical height of the trees. Similarly, image data corresponding to vertical heights below the expected horizontal ground can also be eliminated.)
a vegetation index calculation unit configured to calculate the vegetation index of the crop that exists in the region specified by the specification unit.  (see at least paragraphs 86, 147, 211 and 216; Crop row distribution and organization can be of interest to a farmer. Information pertaining to the distance between rows and the row width provide valuable information for automatic vehicle guidance. Crop height information can be an indicator of crop growth and regular updates can give information about the rate of growth as well as growth uniformity in the field. As described in more detail above, Volume estimation can be employed to estimate crop yield.)

Consider claim 2 (and similarly applied to claims 5 and 8), Mas discloses the claimed invention wherein an image acquisition unit configured to acquire an aerial image of the target region; (paragraph 99; The stereo camera 12 can be mounted on any suitable vehicle 16 for obtaining the aerial images.) a stereo image generation unit configured to generate a stereo image from the aerial image acquired by the image acquisition unit; (paragraphs 99, 146) and a height distribution data generation unit configured to calculate the heights of plants that exist in the target region (figure 30), by performing stereo matching processing on the stereo image generated by the stereo image generation unit, (paragraph 86) and generate the height distribution data using the calculated heights, wherein the vegetation index calculation unit calculates the vegetation index of the crop, using an image of the region specified by the specification unit within the aerial image.  (paragraphs 86, 147, 211, 216)

Consider claim 3 (and similarly applied to claims 6 and 9), Mas discloses the claimed invention wherein the predicted height data of the crop is generated by performing growth simulation that uses a crop growth model, in a virtual field generated based on field information including at least one of weather information, (paragraph 60)

Relevant Prior Art Directed to State of Art
Tomii (US 2016/0063420 A1) is relevant prior art not applied in the rejection(s) above.  Tomii discloses a farmland management system includes an information detection unit configured to acquire information relating to a crop being cultivated, a storage unit configured to store crop registration information for estimating a growth condition of the crop, a growth estimation unit configured to refer to the crop registration information and estimate the growth condition of the crop based on the information relating to the crop and the crop registration information, and a display unit configured to display the growth condition estimated by the growth estimation unit.

Examiner Notes
The Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully considers the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or as disclosed by the Examiner. 

Conclusion
faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665